Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jasper Tujuian Allen appeals the district court’s order denying his 18 U.S.C. § 3582(c)(1)(B) (2006) motion to reopen his sentence and compel the Government to file a substantial assistance motion pursuant to Fed.R.Crim.P. 35. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Allen, No. 5:03-cr-00299-BO-1 (E.D.N.C. Feb. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.